Case 2:17-cv-01531-JMA-AKT Document 68 Filed 12/14/20 Page 1 of 12 PageID #: 1308
   The parties submitted the below Proposed Order, which the Court reviewed and approved.
                                                                              FILED
                                                                              CLERK
                         UNITED STATES DISTRICT COURT
                                                                     12/14/2020 12:26 pm
                         EASTERN DISTRICT OF NEW YORK
                                                                        U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF NEW YORK
                                                                        LONG ISLAND OFFICE
  CHAD ZUBRISKI and GEORGE
  DERATNAY, Individually and on Behalf of
  All Others Similarly Situated,             Case No. 2:17-cv-01531-JMA-AKT

        Plaintiffs,
                                             CLASS ACTION
        vs.

  BIOAMBER INC., JEAN-FRANÇOIS HUC,
  and MARIO SAUCIER,

        Defendants.




                      -------------------
                       [PROPOSED] ORDER AND FINAL JUDGMENT
Case 2:17-cv-01531-JMA-AKT Document 68 Filed 12/14/20 Page 2 of 12 PageID #: 1309




          This matter came before the Court for a hearing on the 6th day of October, 2020, on

  the application of the Settling Parties for approval of the Settlement set forth in the

  Stipulation of Settlement dated December 18, 2019 (the “Settlement Stipulation”).

          It appearing in the record that (a) the Notice substantially in the form approved by the

  Court in the Court’s Preliminary Approval Order dated January 14, 2020, as modified by the

  Court’s order dated April 20, 2020 (“Preliminary Approval Order”), was mailed to all reasonably

  identifiable Settlement Class Members and posted to the website of the Claims Administrator,

  both in accordance with the Preliminary Approval Order and the specifications of the Court; and

  (b) the Summary Notice substantially in the form approved by the Court in the Preliminary

  Approval Order was published in accordance with the Preliminary Approval Order and the

  specifications of the Court;

          The Court having considered all papers filed and proceedings in the Action and otherwise

  being fully informed of the matters herein and good cause appearing therefore,

          NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

  THAT:

          1.      All capitalized terms used herein have the same meanings as set forth and defined

  in the Settlement Stipulation.

          2.      The Court has jurisdiction over the subject matter of the Action and over the

  Settling Parties.

          3.      The Court finds, for purposes of this Settlement only, that the prerequisites for a

  class action under Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure have been

  satisfied in that: (a) the number of Settlement Class Members is so numerous that joinder of all

  members thereof is impracticable; (b) there are questions of law and fact common to the




                                                   1
Case 2:17-cv-01531-JMA-AKT Document 68 Filed 12/14/20 Page 3 of 12 PageID #: 1310




  Settlement Class; (c) the claims of Plaintiffs are typical of the claims of the Settlement Class they

  seek to represent; (d) Plaintiffs fairly and adequately represents the interests of the Settlement

  Class; (e) questions of law and fact common to the members of the Settlement Class predominate

  over any questions affecting only individual members of the Settlement Class; and (f) a class

  action is superior to other available methods for the fair and efficient adjudication of this Action.

         4.      The Court hereby finally certifies this action as a class action for purposes of the

  Settlement, pursuant to Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure, on behalf

  of the “Settlement Class,” defined as all persons or entities (except Defendants, members of the

  immediate family of any individual defendant, any entity in which any Defendant has more than

  a 50% ownership interest, or which any Defendant controls, and the legal representatives, heirs,

  successors, or assigns of any such excluded party) who purchased or otherwise acquired

  BioAmber common stock or warrants, except those purchased on the Toronto Stock Exchange,

  between July 15, 2014 and August 3, 2017, both dates inclusive ( “Class Period”), and were

  damaged thereby, excluding those persons who timely and validly request exclusion from the

  Settlement Class pursuant to the “Notice of Pendency and Settlement of Class Action.”

         5.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, for purposes of the

  Settlement only, Plaintiffs are certified as the class representatives on behalf of the Settlement

  Class (“Class Representatives”) and Lead Counsel previously selected by Plaintiffs and

  appointed by the Court is hereby appointed as Lead Counsel for the Settlement Class (“Class

  Counsel”).

         6.      In accordance with the Court’s Preliminary Approval Order, the Court hereby

  finds that the forms and methods of notifying the Settlement Class of the Settlement and its terms

  and conditions: (a) met the requirements of due process, Rule 23 of the Federal Rules of Civil




                                                    2
Case 2:17-cv-01531-JMA-AKT Document 68 Filed 12/14/20 Page 4 of 12 PageID #: 1311




  Procedure, and Section 21D(a)(7) of the Exchange Act, 15 U.S.C. § 78u-4(a)(7), as amended by

  the Private Securities Litigation Reform Act of 1995 and all other applicable laws; (b)

  constituted the best notice practicable under the circumstances; (c) were reasonably calculated

  under the circumstances to describe the terms and effect of the Settlement and to apprise

  Settlement Class Members of their right to object to the proposed Settlement, to appear at the

  Settlement Hearing, to exclude themselves from the Settlement Class, as well as the binding

  effect of the orders and judgments in this Action; and (d) constituted due and sufficient notice to

  all those entitled thereto. No Settlement Class Member shall be relieved from the terms and

  conditions of the Settlement, including the releases provided pursuant thereto, based upon the

  contention or proof that such Settlement Class Member failed to receive actual or adequate

  notice. A full opportunity has been offered to the Settlement Class Members to object to the

  proposed Settlement and to participate in the hearing thereon. The Court further finds that the

  notice provisions of the Class Action Fairness Act, 28 U.S.C. § 1715, were fully discharged.

         7.      The Settlement is approved as fair, reasonable and adequate under Rule 23 of the

  Federal Rules of Civil Procedure, and in the best interests of the Settlement Class. This Court

  further finds that the Settlement set forth in the Settlement Stipulation is the result of good faith,

  arm’s-length negotiations between experienced counsel representing the interests of Class

  Representative, Settlement Class Members, and Settling Defendants. The Settling Parties are

  directed to consummate the Settlement in accordance with the terms and provisions of the

  Settlement Stipulation.

         8.      The Action and all of the Released Claims are dismissed with prejudice as against

  each and all of the Defendants. The Parties are to bear their own costs, except as otherwise

  provided in the Settlement Stipulation.




                                                    3
Case 2:17-cv-01531-JMA-AKT Document 68 Filed 12/14/20 Page 5 of 12 PageID #: 1312




         9.      In accordance with Paragraph 1.27 of the Settlement Stipulation, for purposes of

  this Order and Final Judgment, the term “Releasing Parties” shall mean Plaintiffs, each and every

  Settlement Class Member and each of their respective parent entities, associates, affiliates,

  subsidiaries, predecessors, successors, assigns, attorneys, immediate family members, heirs,

  representatives, administrators, executors, devisees, legatees, and estates.

         10.     In accordance with Paragraph 1.26 of the Settlement Stipulation, for purposes of

  this Order and Final Judgment, the term “Released Parties” shall mean (a) Defendants, including

  BioAmber, and any person, partnership, firm, corporation, limited liability company, trust or

  other entity or organization in which any Defendant has a controlling interest or which is or was

  related to or affiliated with any of the Defendants; (b) with respect to each of the Persons in

  subsection (a), their respective past, present or future directors, officers, employees, insurers,

  reinsurers, attorneys, agents, partners, principals, advisors, investment advisors, auditors,

  accountants, trustees, underwriters, investment bankers, subsidiaries, affiliates, parents, any other

  entity in which any such parent has a controlling interest or which is or was related to or

  affiliated with any such parent, successors, predecessors, heirs, immediate family members, and

  anyone acting or purporting to act for or on behalf of any of them or their successors; and (c) the

  legal representatives, predecessors, successors and assigns of any of the foregoing.

         11.     In accordance with Paragraph 1.25 of the Settlement Stipulation, for purposes of

  this Order and Final Judgment, the term “Released Claims” shall mean, to the fullest extent

  permitted by law or equity, any and all Claims, including Unknown Claims, by Plaintiffs and any

  Settlement Class Member against any of the Released Parties or by any of the Released Parties

  against Plaintiffs and any Settlement Class Member (i) that have been or could have been

  asserted in the Action, including without limitation those asserted in the Complaint and the




                                                    4
Case 2:17-cv-01531-JMA-AKT Document 68 Filed 12/14/20 Page 6 of 12 PageID #: 1313




  Amended Complaint; (ii) that would have been barred by res judicata had the Action been

  litigated to final judgment; (iii) that could have been or could in the future be asserted in any

  forum or proceeding or otherwise that arise out of, or are based upon, the allegations,

  transactions, facts, matters, or occurrences, representations or omissions involved, set forth, or

  referred to in the Action, the Amended Complaint, and/or the Complaint, and relate to the

  purchase, acquisition or sale of BioAmber securities during the Settlement Class Period

  (including, without limitation, claims for fraud and negligent misrepresentation); or (iv) that arise

  out of, are based upon, or relate to the settlement or resolution of the Action, provided, however,

  that Released Claims do not include Claims to enforce this Stipulation.

         12.     The Releasing Parties, on behalf of themselves, their successors and assigns, and

  any other Person claiming (now or in the future) through or on behalf of them, regardless of

  whether any such Releasing Party ever seeks or obtains by any means, including without

  limitation by submitting a Proof of Claim and Release Form, any disbursement from the

  Settlement Fund, shall be deemed to have, and by operation of this Order and Final Judgment

  shall have, fully, finally, and forever released, relinquished, and discharged all Released Claims

  against the Released Parties. The Releasing Parties shall be deemed to have, and by operation of

  this Order and Partial Final Judgment shall have, covenanted not to sue the Released Parties with

  respect to any and all Released Claims in any forum and in any capacity.

         13.     Settling Defendants, on behalf of themselves and their Released Parties, shall be

  deemed to have, and by operation of the Final Judgment shall have, fully, finally, and forever

  released, relinquished, and discharged Class Representatives, Settlement Class Members, Class

  Counsel, and their Related Parties from all Claims, whether known or unknown, which arise out

  of, concern or relate to the institution, prosecution, settlement or dismissal of the Action.




                                                    5
Case 2:17-cv-01531-JMA-AKT Document 68 Filed 12/14/20 Page 7 of 12 PageID #: 1314




         14.     All Persons whose names appear on Exhibit 1 hereto are hereby excluded from

  the Settlement Class, are not bound by this Final Judgment, and may not make any claim with

  respect to or receive any benefit from the Settlement. Such excluded Persons may not pursue any

  Released Claims on behalf of those who are bound by this Final Judgment.

         15.     To the fullest extent permitted by law, all Persons shall be permanently enjoined,

  barred and restrained from bringing, commencing, prosecuting or asserting any claims, actions,

  or causes of action for contribution, indemnity or otherwise against any of the Released Parties

  seeking as damages or otherwise the recovery of all or any part of any liability, judgment or

  settlement which they pay or are obligated to pay or agree to pay to the Settlement Class or any

  Settlement Class Member arising out of, relating to or concerning such Person’s participation in

  any acts, facts, statements or omissions that were or could have been alleged in the Action,

  whether arising under state, federal or foreign law as claims, cross-claims, counterclaims, third-

  party claims or otherwise, in the Court or any other federal, state, or foreign court, or in any

  arbitration proceeding, administrative agency proceeding, tribunal, or any other proceeding or

  forum. Further, nothing in the Settlement Stipulation or this Final Judgment shall apply to bar or

  otherwise affect any claim for insurance coverage by any Defendant.

         16.     The Court finds that all Settling Parties and their counsel have complied with all

  requirements of Rule 11 of the Federal Rules of Civil Procedure and the Private Securities

  Litigation Reform Act of 1995 as to all proceedings herein.

         17.     This Final Judgment, the Settlement Stipulation, any of their respective terms and

  provisions, and any negotiations, proceedings or agreements relating to the Settlement

  Stipulation, as well as all matters arising in connection with such negotiations, proceedings or




                                                  6
Case 2:17-cv-01531-JMA-AKT Document 68 Filed 12/14/20 Page 8 of 12 PageID #: 1315




  agreements, and all acts performed or documents executed pursuant to or in furtherance of the

  Settlement Stipulation:

                 (a)    shall not be offered or received against any of the Defendants as evidence

  of a presumption, concession, or admission of any kind;

                 (b)    shall not be offered or received against any of the Defendants as evidence

  of an admission by any of those Defendants with respect to the truth of any fact alleged in the

  Complaint or the validity of any Released Claim, or the deficiency of any defense that has been

  or could have been asserted, or of any liability, negligence, fault, or wrongdoing of the

  Defendants;

                 (c)    shall not be offered or received against the Defendants as evidence of any

  fault, misrepresentation, omission or other actionable conduct with respect to any statement or

  written document approved or made by any of the Defendants;

                 (d)    shall not be offered or received against the Defendants as evidence of any

  liability, negligence, fault or wrongdoing, or in any way referred to for any other reason as

  against any of the Defendants, in any other civil, criminal or administrative action or proceeding,

  other than such proceedings as may be necessary to effectuate the provisions of the Settlement

  Stipulation; provided, however, that if the Settlement Stipulation is approved by the Court, the

  Released Persons may refer to it to effectuate the release of Released Claims and other liability

  protections granted them hereunder;

                 (e)    shall not be construed against any of the Defendants as an admission or

  concession that the consideration to be given hereunder represents the amount that could be or

  would have been recovered after trial;




                                                  7
Case 2:17-cv-01531-JMA-AKT Document 68 Filed 12/14/20 Page 9 of 12 PageID #: 1316




                 (f)     shall not be construed as or received in evidence as an admission,

  concession or presumption against Plaintiffs or any of the Settlement Class Members that any of

  their claims are without merit, or that any defenses asserted by the Defendants have any merit, or

  that damages recoverable in the Action would not have exceeded the Settlement Amount; and

                 (g)     shall not, in the event of a Termination, be used by any Party for any

  purpose in any trial in this Action.

         18.     The Released Parties may file or introduce the Settlement Stipulation and/or this

  Final Judgment in any action or proceeding that may be brought against them in order to support

  a defense or counterclaim based on principles of res judicata, collateral estoppel, full faith and

  credit, release, good faith settlement, judgment bar or reduction or any other theory of claim

  preclusion or issue preclusion or similar defense or counterclaim, or to otherwise enforce the

  terms of the Stipulation or this Final Judgment.

         19.     Except as otherwise provided herein or in the Settlement Stipulation, all funds

  held by the Escrow Agent shall be deemed to be in custodia legis and shall remain subject to the

  jurisdiction of the Court until such time as the funds are distributed or returned pursuant to the

  Settlement Stipulation and/or further order of the Court.

         20.     Without affecting the finality of this Final Judgment in any way, this Court hereby

  retains exclusive jurisdiction over: (a) implementation of the Settlement and any award or

  distribution from the Settlement Fund, including to the Claims Administrator; (b) disposition of

  the Net Settlement Fund; (c) hearing and determining applications for attorneys’ fees and

  expenses and any Plaintiffs Award; and (d) all Settling Parties for the purpose of construing,

  enforcing and administering the Settlement.




                                                     8
Case 2:17-cv-01531-JMA-AKT Document 68 Filed 12/14/20 Page 10 of 12 PageID #: 1317




         21.     Without further order of the Court, Settling Defendants and Plaintiffs may agree

  in writing to such amendments, modifications, and expansions of the Settlement Stipulation, and

  reasonable extensions of time to carry out any of the provisions of the Settlement Stipulation,

  provided that such amendments, modifications, expansions and extensions do not materially

  limit the rights of Settlement Class Members or the Released Parties under the Settlement

  Stipulation.

         22.     The finality of this Final Judgment approving the Settlement shall not be affected,

  in any manner, by rulings that the Court has made, or may in the future make, on the Plan of

  Allocation, Lead Counsel’s application for an award of attorneys’ fees and expenses, or any

  award to the Class Representative, or any appeal or modification of any orders relating to the

  foregoing. Such matters shall be considered separate from final approval of the Settlement.

         23.     The Court hereby finds that the proposed Plan of Allocation is a fair and

  reasonable method to allocate the Net Settlement Fund among Settlement Class Members, and

  Lead Counsel and the Claims Administrator are directed to administer the Plan of Allocation in

  accordance with its terms and the terms of the Settlement Stipulation.

         24.     Lead Counsel are hereby awarded 32.9% of the Settlement Amount or

  $ 740,000 in fees, which the Court finds to be fair and reasonable, and reimbursement of

  expenses incurred of $_30,000. Defendants shall have no responsibility for any allocations of

  attorneys’ fees and expenses, and shall have no liability to Lead Counsel or any other person in

  connection with the allocation of attorneys’ fees and expenses. Plaintiffs are hereby awarded

  $ 6,000 in total or $ 3,000 each, which the Court finds to be fair and reasonable. The Court has

  reviewed Plaintiffs’ Motion for an Award of Attorneys’ Fees, Reimbursement of Expenses, and

  an Award to Plaintiffs, and finds that: (a) no Settlement Class Members objected




                                                  9
Case 2:17-cv-01531-JMA-AKT Document 68 Filed 12/14/20 Page 11 of 12 PageID #: 1318




  to the award of attorneys’ fees, reimbursement of expenses or the award to Plaintiffs; (b) Lead

  Counsel’s skill and efficiency was demonstrated by thoroughly investigating the claims and

  reaching an excellent settlement; (c) the Action was complex; (d) there was a substantial risk that

  the litigation would be unsuccessful, as demonstrated by the fact that no other law firms

  were willing to accept the Action; (e) Lead Counsel devoted 443.8 hours to prosecuting the

  Action; and (f) Lead Counsel secured a significant benefit for the Class.

         25.     In the event the Settlement does not become effective in accordance with the

  terms of the Settlement Stipulation, then the Settlement Stipulation and this Final Judgment shall

  be null and void to the extent provided by and in accordance with the Settlement Stipulation, and

  shall be vacated, and in such event, the provisions of Paragraph 10.6 of the Settlement

  Stipulation shall apply.

         26.     There is no just reason for delay in the entry of this Order and Final Judgment and

  immediate entry by the Clerk of the Court is expressly directed pursuant to Rule 54(b) of the

  Federal Rules of Civil Procedure.


  Dated: December 14, 2020                             /s/ (JMA)
                                                       HON. JOAN M. AZRACK
                                                       UNITED STATES DISTRICT JUDGE




                                                  10
Case 2:17-cv-01531-JMA-AKT Document 68 Filed 12/14/20 Page 12 of 12 PageID #: 1319




                                       EXHIBIT 1

  Persons Excluded From the Settlement Class

     1. Eddie Konialian

     2. Maan-shii Steve Wu




                                           11
